DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged
Drawings
The drawings filed on 9/14/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 9/14/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Goyal (US 2011/0062446).
Regarding claims 1 and 12, Goyal (figure 2) discloses:
A semiconductor device comprising: 
a flexible substrate (¶0047); 

an epitaxial doped layer comprised predominantly of silicon and overlying the at least one epitaxial buffer layer (¶0047); 
wherein mobility of the device is greater than 100 cm2/Vs (¶0014 discloses the epitaxial buffer layers comprise Ge”.

    PNG
    media_image1.png
    484
    451
    media_image1.png
    Greyscale

Regarding claims 3 and 14, Goyal further discloses:
wherein the at least one epitaxial buffer layer comprises an epitaxial non-oxide buffer layer (¶0014).

wherein the at least one epitaxial buffer layer is comprised predominantly of germanium (¶0014).
Regarding claims 5 and 16, Goyal further discloses:
wherein the flexible substrate comprises a non- single crystal material (¶0046).
Regarding claims 6 and 17, Goyal further discloses:
wherein the flexible substrate comprises a flexible material selected from the group consisting of metals, glasses, ceramics, and combinations thereof (¶0046).
Regarding claim 19, Goyal further discloses:
wherein the step of forming the epitaxial doped layer comprises growing the epitaxial doped layer via plasma enhanced chemical vapor deposition (¶0097).
Allowable Subject Matter
Claims 2, 7-11, 13, 18 and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “wherein mobility of the epitaxial doped layer is greater than 100 cm2/Vs.” in combination with the remaining claimed features.
Regarding claim 7, the prior art does not disclose “wherein the buffer stack comprises a biaxially- textured Ion Beam-Assisted Deposition (IBAD) layer” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “wherein the epitaxial doped layer is at least 0.05 pm thick” in combination with the remaining claimed features.

Regarding claim 10, the prior art does not disclose “10. The semiconductor device of claim 1, further comprising an epitaxial undoped layer comprised predominantly of silicon and overlying the at least one epitaxial buffer layer, wherein the epitaxial doped layer overlies the epitaxial undoped layer” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “wherein mobility of the epitaxial doped layer is greater than 100 cm2/Vs” in combination with the remaining claimed features.
Regarding claim 18, the prior art does not disclose “wherein the buffer stack comprises a biaxially-textured Ion Beam-Assisted Deposition (IBAD) layer” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “wherein the buffer stack comprises an amorphous buffer layer positioned between the flexible substrate and the biaxially-textured IBAD layer” in combination with the remaining claimed features.
Regarding claim 21, the prior art does not disclose “forming an epitaxial undoped layer comprised predominantly of silicon on the at least one epitaxial buffer layer, and forming the epitaxial doped layer on the epitaxial undoped layer” in combination with the remaining claimed features.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.